         Case 1:20-cv-00035-BAH Document 12 Filed 06/10/20 Page 1 of 15




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 NASRIN SARLAK, et al.,

                        Plaintiffs,                  Civil Action No. 20-35 (BAH)

                        v.                           Chief Judge Beryl A. Howell

 MICHAEL R. POMPEO, in his official
 capacity as Secretary of State, et al.,

                        Defendants.

                                  MEMORANDUM OPINION

       Plaintiff Nasrin Sarlak, a citizen of Iran, applied in November 2017 for a visa allowing

her to immigrate to the United States to work as a pastry chef for plaintiff Simply Natural of

Sunrise, Inc. (“Simply Natural”). See Compl. ¶¶ 13, 16, ECF No. 1. Plaintiffs Masoud Abdoli

(“Abdoli”), Sarlak’s husband, and Arshia Abdoli (“Arshia”), Sarlak’s son, also citizens of Iran,

simultaneously sought visas to immigrate to the United States based on their familial relationship

with Sarlak. See id. ¶ 17. By January 2020, Sarlak, Abdoli, and Arshia had not yet received

final decisions, and plaintiffs filed this suit seeking a writ of mandamus or an order under the

Administrative Procedure Act (“APA”), 5 U.S.C. § 551, et seq., compelling unreasonably

delayed agency action. See Compl. ¶ 41; id. at 13–14 (Prayer for Relief). Defendants have filed

a motion to dismiss for lack of jurisdiction under Federal Rule of Civil Procedure 12(b)(1), or, in

the alternative, for failure to state a claim under Rule 12(b)(6). See Mot. to Dismiss, ECF No. 8;

see also Mem. Supp. Defs.’ Mot. to Dismiss (“Defs.’ Mem.”), ECF 8. For the reasons explained

below, defendants’ motion is granted.




                                                 1
          Case 1:20-cv-00035-BAH Document 12 Filed 06/10/20 Page 2 of 15




I.      BACKGROUND

        Simply Natural filed, on August 21, 2017, an I-140 Immigration Petition for Alien

Worker for Sarlak to work in the “highly specialized position” of “pastry chef, specifically

focused on inventing recipes for and actually baking healthy Persian baked goods.” Compl. ¶ 13.

U.S. Citizenship and Immigration Service approved the petition on October 19, 2017 and

forwarded the petition to the Department of State National Visa Center. Id. ¶ 14. Soon after,

Sarlak, Abdoli, and Arshia completed additional aspects of the visa application, provided

supporting documents, and paid their visa processing fees. Id. ¶¶ 16–18.

        On May 17, 2018, Sarlak, Abdoli, and Arshia appeared for a visa interview at the U.S.

Embassy in Ankara, Turkey. Id. ¶¶ 20, 34. That same day, “the consular officer refused the

immigrant visa applications in accordance with Presidential Proclamation 9645,” Decl. of Chloe

Dybdahl, Attorney Adviser, Advisory Opinions Division of the U.S. Department of State’s

Bureau of Consular Affairs (“Dybdahl Decl.”) ¶ 4, ECF No. 8-1, which generally bars nationals

from Iran and several other countries from entering the United States, see Enhancing Vetting

Capabilities and Processes for Detecting Attempted Entry Into the United States by Terrorists or

Other Public-Safety Threats, 82 Fed. Reg. 45161, 45163 (Sept. 24, 2017) (“Proclamation”).1

        The complaint alleges that Sarlak, Abdoli, and Arshia were then immediately considered

for waivers under the Proclamation. See Compl. ¶¶ 21, 23. The Proclamation permits “a

consular officer,” in his “discretion, [to] grant waivers on a case-by-case basis to permit the entry

of foreign nationals for whom entry is otherwise suspended or limited.” Proclamation, 82 Fed.

Reg. at 45168. “A waiver may be granted only if a foreign national demonstrates to the consular

1
         As explained further below, this declaration, which is outside the complaint’s four corners, may be
considered on the motion to dismiss for lack of jurisdiction. See, e.g., Am. Freedom Law Ctr. v. Obama, 821 F.3d
44, 49 (D.C. Cir. 2016) (“[W]e ‘may consider materials outside the pleadings in deciding whether to grant a motion
to dismiss for lack of jurisdiction.’” (quoting Jerome Stevens Pharm., Inc. v. FDA, 402 F.3d 1249, 1253 (D.C. Cir.
2005))).

                                                        2
         Case 1:20-cv-00035-BAH Document 12 Filed 06/10/20 Page 3 of 15




officer’s . . . satisfaction that: (A) denying entry would cause the foreign national undue

hardship; (B) entry would not pose a threat to the national security or public safety of the United

States; and (C) entry would be in the national interest.” Id.

       On May 29, 2018, “the consular officer made a preliminary determination” about Sarlak:

“that the personal hardship and national interest prongs were met.” Dybdahl Decl. ¶ 5. The

consular officer then “consulted with the Visa Office for interagency review regarding whether

Ms. Sarlak’s entry could pose a threat to national security or public safety.” Id. On February 7,

2020, after this suit was filed, Sarlak appeared in Ankara for a second interview, id. ¶ 6, and on

February 10, 2020, “the consular officer found Ms. Sarlak and Arshia eligible for waivers of the

Proclamation’s entry restrictions and issued them immigrant visas,” id. ¶ 7. That same day, the

consular section at the U.S. Embassy in Ankara also contacted Abdoli “to request additional

documents and information.” Id.

       By the time defendants moved to dismiss this action, on March 30, 2020, Abdoli’s “visa

application remain[ed] refused under the Proclamation while he is undergoing consideration for a

waiver of the Proclamation’s entry restrictions.” Id. ¶ 8. In opposing the motion to dismiss,

plaintiffs acknowledged that “Ms. Sarlak’s and her son’s visa applications have been adjudicated

and their visas were issued shortly after their complaint was filed in this Court.” Pls.’ Opp’n to

Defs.’ Mot. to Dismiss (“Pls.’ Opp’n”) at 2, ECF No. 9. Plaintiffs agree with defendants that

Abdoli has not yet received a decision about his eligibility for a waiver. Id. (citing Compl. ¶ 23).

II.    LEGAL STANDARD

       “Federal courts are courts of limited jurisdiction,” Gunn v. Minton, 568 U.S. 251, 256

(2013) (internal quotation marks omitted) (quoting Kokkonen v. Guardian Life Ins. Co. of Am.,

511 U.S. 375, 377 (1994)), and “have only the power that is authorized by Article III of the

Constitution and the statutes enacted by Congress pursuant thereto,” Johnson v. Comm’n on

                                                 3
         Case 1:20-cv-00035-BAH Document 12 Filed 06/10/20 Page 4 of 15




Presidential Debates, 869 F.3d 976, 980 (D.C. Cir. 2017) (internal quotation marks omitted)

(quoting Bender v. Williamsport Area Sch. Dist., 475 U.S. 534, 541 (1986)). To survive a

motion to dismiss under Federal Rule of Civil Procedure 12(b)(1), the plaintiff thus “bears the

burden of invoking the court’s subject matter jurisdiction.” Arpaio v. Obama, 797 F.3d 11, 19

(D.C. Cir. 2015).

        When a jurisdictional argument “present[s] a dispute over the factual basis of the court’s

subject matter jurisdiction,” “the court must go beyond the pleadings and resolve” any dispute

necessary to the disposition of the motion to dismiss. Feldman v. FDIC, 879 F.3d 347, 351

(D.C. Cir. 2018) (alteration in original) (internal quotation mark omitted) (quoting Phoenix

Consulting v. Republic of Angl., 216 F.3d 36, 40 (D.C. Cir. 2000)). The court must accept as

true “factual allegations in the complaint and ‘construe the complaint liberally, granting plaintiff

the benefit of all inferences that can be derived from the facts alleged.’” Am. Nat’l Ins. Co. v.

FDIC, 642 F.3d 1137, 1139 (D.C. Cir. 2011) (quoting Thomas v. Principi, 394 F.3d 970, 972

(D.C. Cir. 2005)). In addition, however, the “court may properly consider . . . evidentiary

material in the record,” again affording the plaintiff “the benefit of all reasonable inferences.”

Feldman, 879 F.3d at 351.

        To survive a motion to dismiss under Rule 12(b)(6), the “complaint must contain

sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its face.”

Wood v. Moss, 572 U.S. 744, 757–58 (2014) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009)). A facially plausible claim pleads facts that are not “‘merely consistent with’ a

defendant’s liability” but that “allow[] the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678 (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 556 (2007)); see also Rudder v. Williams, 666 F.3d 790, 794 (D.C. Cir.



                                                    4
         Case 1:20-cv-00035-BAH Document 12 Filed 06/10/20 Page 5 of 15




2012). In deciding a motion under Rule 12(b)(6), the court must consider the whole complaint,

accepting all factual allegations as true, “even if doubtful in fact.” Twombly, 550 U.S. at 555.

Courts do not, however, “assume the truth of legal conclusions, nor do [they] ‘accept inferences

that are unsupported by the facts set out in the complaint.’” Arpaio, 797 F.3d at 19 (alteration in

original) (internal citation omitted) (quoting Islamic Am. Relief Agency v. Gonzales, 477 F.3d

728, 732 (D.C. Cir. 2007)). “In determining whether a complaint fails to state a claim,” a court

“may consider only the facts alleged in the complaint, any documents either attached to or

incorporated in the complaint and matters of which [courts] may take judicial notice.” Trudeau

v. FTC, 456 F.3d 178, 183 (D.C. Cir. 2006) (quoting EEOC v. St. Francis Xavier Parochial Sch.,

117 F.3d 621, 624–25 (D.C. Cir. 1997)).

III.    DISCUSSION

        Sarlak and Arshia’s visas have been issued. See Dybdahl Decl. ¶ 7; Pls.’ Opp’n at 2.

Plaintiffs’ claims about those two visas will therefore be dismissed as moot. See Liu v. INS, 274

F.3d 533, 536 (D.C. Cir. 2001) (holding that “[a] live controversy has ceased to exist” where

plaintiff had been granted a visa).

        As to the claims about Abdoli’s visa application, defendants argue that this court lacks

subject matter jurisdiction under the doctrine of consular nonreviewability, see Defs.’ Mem. at

7–10, or because waiver determinations under the Proclamation are “committed entirely to the

discretion of the executive branch,” id. at 12. Even if plaintiffs’ claims are reviewable,

defendants maintain that the case should be dismissed for failure to state a claim. See id. at 14–

16. For the reasons outlined below, the claims related to Abdoli will be dismissed for failure to

state a claim.




                                                 5
         Case 1:20-cv-00035-BAH Document 12 Filed 06/10/20 Page 6 of 15




        A.      The Doctrine of Consular Nonreviewability Does Not Apply to Abdoli’s
                Claim That Action on His Waiver Application Has Been Unreasonably
                Delayed.

        The Immigration and Nationality Act (“INA”), 8 U.S.C. § 1101, et seq., “confers upon

consular officers exclusive authority to review applications for visas.” Saavedra Bruno v.

Albright, 197 F.3d 1153, 1156 (D.C. Cir. 1999) (citing 8 U.S.C. §§ 1104(a), 1201(a)). “In view

of the political nature of visa determinations and of the lack of any statute expressly authorizing

judicial review of consular officers’ actions, courts have applied what has become known as the

doctrine of consular nonreviewability” to visa-application decisions. Id. at 1159. “The doctrine

holds that a consular official’s decision to issue or withhold a visa is not subject to judicial

review, at least unless Congress says otherwise.” Id.; see also Castaneda-Gonzalez v. INS, 564

F.2d 417, 428 n.25 (D.C. Cir. 1977) (observing that “a consular officer could make . . . a

decision [to deny a visa] without fear of reversal since visa decisions are nonreviewable”).

        “[T]he doctrine of consular nonreviewability is not triggered,” though, “until a consular

officer” has rendered a final decision. Nine Iraqi Allies Under Serious Threat Because of their

Faithful Serv. to the U.S. v. Kerry, 168 F. Supp. 3d 268, 290 (D.D.C. 2016). That is so because

“[w]hen the Government simply declines to provide a decision . . ., it is not exercising its

prerogative to grant or deny applications but failing to act at all.” Id. at 290–91. Thus, the

doctrine of consular nonreviewability “does not insulate a delay in reaching” final decisions

about visas “from judicial review.” Vulupala v. Barr, No. 19-cv-378 (ABJ), 2020 WL 601887,

at *6 (D.D.C. Feb. 7, 2020); see also, e.g., Patel v. Reno, 134 F.3d 929, 931–32 (9th Cir. 1998)

(“Normally a consular official’s discretionary decision to grant or deny a visa petition is not

subject to judicial review. However, when the suit challenges the authority of the consul to take

or fail to take an action as opposed to a decision taken within the consul’s discretion, jurisdiction

exists.” (citations omitted)).

                                                   6
         Case 1:20-cv-00035-BAH Document 12 Filed 06/10/20 Page 7 of 15




       Defendants insist that the doctrine of consular nonreviewability bars judicial review of

Abdoli’s claims because “the consular officer . . . refused [Abdoli’s] visa application[].” Defs.’

Mem. at 8. Yet, decisions from this Court have consistently refused to apply the doctrine of

consular nonreviewability in cases just like this one, holding that, where a visa application has

been refused under the Proclamation but the applicant remains under consideration for a waiver,

the applicant may “seek[] review of the government’s failure to adjudicate [his or] her waiver

eligibility.” Bagherian v. Pompeo, No. 19-cv-1049 (JDB), 2020 WL 674778, at *3 (D.D.C. Feb.

11, 2020); see also Moghaddam v. Pompeo, 424 F. Supp. 3d 104, 113 (D.D.C. 2020) (holding

that doctrine of consular nonreviewability did not apply to case alleging unreasonable delay in

adjudicating waiver under the Proclamation); Ghadami v. Dep’t of Homeland Sec., No. 19-cv-

397 (ABJ), 2020 WL 1308376, at *5 (D.D.C. Mar. 19, 2020) (holding that the doctrine of

consular nonreviewability did not apply where applicant was “being considered for a waiver”

under the Proclamation); Didban v. Pompeo, No. 19-cv-881 (CRC), 2020 WL 224517 at *4

(D.D.C. Jan. 15, 2020) (same); Thomas v. Pompeo, No. 19-cv-1050 (ESH), 2020 WL 601788, at

*4 (D.D.C. Feb. 7, 2020) (same). In so holding, a distinction has been made between the initial

refusal of a visa under the Proclamation and the next step in the process — consideration for a

waiver. See Bagherian, 2020 WL 674778, at *3 (“The government contends that the doctrine

bars this Court from reviewing the consular officer’s decision . . . to refuse [the applicant’s] visa

application. . . . True enough. However, [the applicant] is not seeking review of that decision.

. . . Instead, she seeks review of the government’s failure to adjudicate her waiver

eligibility[.].”). Thus, even if the initial refusal of the visa is unreviewable under the doctrine of

consular nonreviewability, a waiver is still on the table, and absent a final decision on the waiver,

the doctrine of consular nonreviewability “does not prevent the Court from considering [a] claim



                                                   7
           Case 1:20-cv-00035-BAH Document 12 Filed 06/10/20 Page 8 of 15




that the Government has unreasonably delayed rendering a decision” on the “waiver

application.” Didban, 2020 WL 224517 at *4.2

         Like the plaintiffs in these prior cases, Abdoli frames his claim as seeking judicial review

not of the initial refusal of the visa under the Proclamation but of the unreasonable delay in

rendering a final decision on his eligibility for a waiver. See Pls.’ Opp’n at 2–4, 8–9. The

government’s own declaration admits that Abdoli’s waiver has not “been finally refused,” P.K. v.

Tillerson, 302 F. Supp. 3d 1, 11 (D.D.C. 2017) (citing government’s declaration as evidence), by

reporting that “he is undergoing consideration for a waiver” and that “it is not possible to predict

how long it will take to . . . further adjudicate the waiver request,” Dybdahl Decl. ¶ 8. As long as

any “consideration” or “further adjudication” remains to be done, no final decision has been

made on Abdoli’s waiver and the doctrine of consular nonreviewability cannot be invoked to bar



2
          Ghadami reached the same conclusion but by reasoning that the waiver application process is part and
parcel of the visa application process such that a visa application subject to the Proclamation has not been finally
adjudicated until the applicant’s waiver eligibility has been determined. See 2020 WL 1308376, at *5 (reasoning
that “the government’s ‘refusal’” of the visa under the Proclamation “was an interim decision,” and that while the
waiver application was still under consideration, “there has been no final decision rendered as to [the applicant’s]
eligibility for the visa”). Plaintiffs here follow Ghadami in framing their argument, insisting that Abdoli’s visa
application has not “actually been refused” until his waiver is finally adjudicated. See Pls.’ Opp’n at 2–4.
          Since Ghadami, however, the Department of State has changed how it displays the status of visa
applications like Abdoli’s and the one at issue in Ghadami. In Ghadami, the status of the applicant’s visa
application was listed as “administrative processing” while the waiver remained under consideration. 2020 WL
1308376, at *5. Ghadami relied on that fact, and on case law interpreting the significance of that status, in justifying
its ruling. See id. The status of Abdoli’s visa application, though, is listed as “refused.” See Pls.’ Opp’n, Ex. 1,
Immigrant Visa Status, ECF No. 9-1. A Department of State document submitted as an exhibit by plaintiffs explains
that “[o]n March 3, 2020, the Department of State made an update to” the website that informs visa applicants of the
status of their applications so that “[a] visa applicant whose case previously displayed as being in ‘Administrative
Processing’ on his or her case status page now displays as being ‘refused.’” See Pls.’ Opp’n, Ex. 2, Visas: CEAC
Case Status Change, ECF No. 9-2. Thus, the change is ultimately cosmetic, as “[t]here has been no change in such
applicants’ actual cases.” Id.
          Nevertheless, given that Abdoli’s visa is listed as refused but his waiver application remains open, the
analytical framework used in Bagherian, 2020 WL 674778, at *3, and Didban, 2020 WL 224517 at *4, may fit more
neatly here. That said, whether the waiver application is considered part of, as in Ghadami, or separate from the
visa application, as in Bagherian and Didban, the result is the same: an applicant whose visa has been refused under
the Proclamation can challenge an unreasonable delay in consideration of a waiver. See Moghaddam, 424 F. Supp.
3d at 113 (“[T]his Court need not consider at this juncture whether the waiver eligibility determination should be
considered part of the overall visa adjudication process. . . . [Plaintiffs] primarily seek injunctive relief related to
Plaintiff Sharei’s waiver eligibility. That they view this as part of the broader visa adjudication process is irrelevant
to this argument because Defendants admit that her waiver eligibility has not yet been determined.”).

                                                           8
           Case 1:20-cv-00035-BAH Document 12 Filed 06/10/20 Page 9 of 15




his claims. See, e.g., Ghadami, 2020 WL 1308376, at *5 (holding that the doctrine does not

apply where waiver application “remain[ed] suspended”); Afghan & Iraqi Allies Under Serious

Threat Because of Their Faithful Serv. to the U.S. v. Pompeo, 18-cv-01388 (TSC), 2019 WL

367841, at *10 (D.D.C. Jan. 30, 2019) (reasoning that the doctrine of consular nonreviewability

did not apply where the application was at an “intermediate step”).

         In the end, defendants concede as much, clarifying in their reply in support of their

motion that “State does not assert that the doctrine [of consular nonreviewability] would bar

Plaintiffs’ claim . . . that State unreasonably delayed adjudicating Mr. Abdoli’s application for a

waiver” and acknowledging that “[d]istrict courts in this jurisdiction have recognized [a]

distinction” between the initial visa refusal under the Proclamation and consideration for a

waiver. Defs.’ Reply at 5 (citing Bhagerian, 2020 WL 674778, at *3). Defendants maintain that

the doctrine would apply “insofar as Plaintiffs seek a redo of State’s refusal of their visa

applications,” id., but plaintiffs do not seek such reconsideration.

         In short, “there has been no final decision rendered as to” Abdoli’s “eligibility for” a

waiver,” and “[t]hus, the doctrine of consular nonreviewability does not bar the Court from

considering whether the government has unreasonably delayed issuing [such] a decision.”

Ghadami, 2020 WL 1308376, at *5.3

         B.       The Alleged Delay in Rendering a Decision on Abdoli’s Waiver Is Not
                  Unreasonable, so Abdoli’s Claim Is Dismissed for Failure to State a Claim.

         Defendants insist that judicial review of decisions made under the Proclamation’s waiver

program is not available under the APA because the Proclamation “is a Presidential action not


3
          The defendants’ contention that Abdoli’s claims are moot because his visa application was “denied,” see
Defs.’ Mem. at 19, is built on the same error as their consular nonreviewability argument. Abdoli’s claim rests not
on the denial of the visa under the Proclamation but on defendants’ failure to finally adjudicate his eligibility for a
waiver. “An order from this Court requiring defendants to process [Abdoli’s] waiver would affect the parties’
rights, and thus, the case is not moot.” Ghadami, 2020 WL 1308376, at *5; see also Didban, 2020 WL 224517, at
*4 (rejecting the same mootness argument); Moghaddam, 424 F. Supp. 3d at 113 (same).

                                                           9
         Case 1:20-cv-00035-BAH Document 12 Filed 06/10/20 Page 10 of 15




subject to the requirements of the APA,” Defs.’ Reply at 9; see also Defs.’ Mem. at 13, or by

mandamus “given the absence of a nondiscretionary duty,” Defs.’ Mem. at 13. Although at least

one recent decision rejected defendants’ precise reviewability arguments, see Moghaddam, 424

F. Supp. 3d at 115–16, 118–21; see also Thomas, 2020 WL 601788, at *5–6, the questions of

reviewability need not be resolved here because defendants’ alternative argument — that Abdoli

fails to state a claim on which relief can be granted — succeeds, see Ghadami, 2020 WL

1308376, at *7 (sidestepping similar questions of reviewability); Bagherian, 2020 WL 674778,

at *5 (same); Didban, 2020 WL 224517, at *5 (assuming without deciding that “the

Government’s failure to issue a waiver decision is reviewable under the APA”).4

        Abdoli claims that adjudication of his waiver “ha[s] been unreasonably delayed.” Compl.

¶ 35; see also id. ¶ 41. In determining whether a delay in agency action is unreasonable, the

D.C. Circuit has enumerated six factors to be considered:

                 (1) the time agencies take to make decisions must be governed by a
                 rule of reason; (2) where Congress has provided a timetable or other
                 indication of the speed with which it expects the agency to proceed
                 in the enabling statute, that statutory scheme may supply content for
                 this rule of reason; (3) delays that might be reasonable in the sphere
                 of economic regulation are less tolerable when human health and
                 welfare are at stake; (4) the court should consider the effect of
                 expediting delayed action on agency activities of a higher or
                 competing priority; (5) the court should also take into account the
                 nature and extent of the interests prejudiced by delay; and (6) the
                 court need not find any impropriety lurking behind agency lassitude
                 in order to hold that agency action is unreasonably delayed.

Telecomms. Research & Action Ctr. v. FCC (TRAC), 750 F.2d 70, 80 (D.C. Cir. 1984) (internal

quotation marks and citations omitted). The first factor is the most important. See In re Core

Commc’ns Inc., 531 F.3d 849, 855 (D.C. Cir. 2008).


4
          These questions of reviewability may be bypassed because they do not implicate Article III jurisdiction.
See Sierra Club v. Jackson, 648 F.3d 848, 854 (D.C. Cir. 2011) (holding that reviewability under the APA is not a
jurisdictional question); see also Ghadami, 2020 WL 1308376, at *7 n.5 (noting this).

                                                        10
        Case 1:20-cv-00035-BAH Document 12 Filed 06/10/20 Page 11 of 15




       Plaintiffs argue that evaluation of the TRAC factors “is not appropriate at a motion to

dismiss stage,” Pls.’ Opp’n at 6, because the factors are “fact-specific,” Moghaddam, 424 F.

Supp. 3d at 117 (concluding that “[u]ndergoing such a fact-specific inquiry at this stage would be

premature”); see also Thomas, 2020 WL 601788, at *6 (same). Indeed, the D.C. Circuit has

cautioned that “[r]esolution of a claim of unreasonable delay is ordinarily a complicated and

nuanced task requiring consideration of the particular facts and circumstances before the court.”

Mashpee Wampanoag Tribal Council, Inc. v. Norton, 336 F.3d 1094, 1100 (D.C. Cir. 2003).

Nevertheless, in cases like this one involving claims of unreasonably delayed waiver

determinations, the TRAC factors have been generally employed at the motion to dismiss stage to

determine whether a plaintiff’s “complaint has alleged facts sufficient to state a plausible claim

for unreasonable administrative delay.” Ghadami, 2020 WL 1308376, at *7 n.6; see also

Bagherian, 2020 WL 674778, at *5 (considering the TRAC factors at the motion to dismiss

stage); Didban, 2020 WL 224517, at *6 (same). But see Moghaddam, 424 F. Supp. 3d at 117;

Thomas, 2020 WL 601788, at *6. As in those cases, this record contains enough facts to

evaluate the TRAC factors now. Applying them shows that the complaint fails to state a claim

that action on Abdoli’s waiver application has been unreasonably delayed.

       The first and second TRAC factors weigh in favor of defendants. “Congress has supplied

no timeline for processing waiver applications,” Didban, 2020 WL 224517, at *6, and, more

generally, “has given the agencies wide discretion in the area of immigration processing,” Skalka

v. Kelly, 246 F. Supp. 3d 147, 153–54 (D.D.C. 2017) (observing that a two-year delay in

processing an immigration visa “does not typically require judicial intervention”). Looking to

“supply content for th[e] rule of reason,” TRAC, 750 F.2d at 80, plaintiffs point to congressional

testimony by the Deputy Assistant Secretary for the Bureau of Consular Affairs stating that



                                                11
         Case 1:20-cv-00035-BAH Document 12 Filed 06/10/20 Page 12 of 15




implementation of a new electronic vetting system in 2019 would enable consular officers “to

make most waiver decisions within a few days of the visa interview.” Pls.’ Opp’n at 7 (quoting

Compl., Ex. V, Testimony of Edward Ramotowski Before the H. Comm. on the Judiciary (Sept.

24, 2019) (“Congressional Testimony”) at 3, ECF 1-1)); see also Compl. ¶¶ 33–34 (discussing

this testimony).5 Although this testimony suggests that Abdoli’s two-year wait may be unusual,

the testimony does not suggest that delays of longer than a few days are unreasonable. Indeed,

the testimony explains that quick determinations will not be possible in some circumstances,

including where “the security check done prior to the interview” reveals “concerns.”

Congressional Testimony at 3.

        Absent a congressionally supplied yardstick, courts typically turn to case law as a guide.

See, e.g., Skalka, 246 F. Supp. 3d at 154 (collecting cases). No bright lines have been drawn in

this context, but “[d]istrict courts have generally found that immigration delays in excess of five,

six, seven years are unreasonable, while those between three to five years are often not

unreasonable.” Yavari v. Pompeo, No. 19-cv-02524, 2019 WL 6720995, at *8 (C.D. Cal. Oct.

10, 2019) (citing Siwen Zhang v. Cissna, No. 18-cv-9696, 2019 WL 3241187, at *5 (C.D. Cal.

April 25, 2019)); see also Skalka, 246 F. Supp. 3d at 154 (concluding based on “comparable

cases” that “a delay of [two years] does not typically require judicial intervention”). On this

Court, delays of about two years in processing waivers — that is, delays which are comparable to

the one endured by Abdoli — have been deemed reasonable as a matter of law, resulting in grant

of the government-defendants’ motions to dismiss. See Ghadami, 2020 WL 1308376, at *8

(granting motion to dismiss unreasonable delay claim based on a 25-month delay); Bagherian,


5
         This testimony may be relied on assessing the motion to dismiss because judicial notice may be taken of
documents in the public record and because the testimony was “incorporated in the complaint,” by reference and by
“attach[ment] as an exhibit.” Trudeau, 456 F.3d at 183 (considering documents attached to the complaint in
deciding a motion to dismiss for failure to state a claim).

                                                       12
        Case 1:20-cv-00035-BAH Document 12 Filed 06/10/20 Page 13 of 15




2020 WL 674778, at *5 (same); Didban, 2020 WL 224517 at *6 (granting motion to dismiss

unreasonable delay claim based on a 24-month delay). In each of these cases, defendants

justified the delays by arguing that two years is “a period of time that is far from extraordinary

when considering the national security interests implicated and the volume of applications being

processed.” Defs.’ Mem. at 14 (internal quotation marks omitted); see, e.g., Ghadami, 2020 WL

1308376, at *8 (quoting the exact same language from defendants’ motion); Bagherian, 2020

WL 674778, at *5 (same). While this national security argument must be acknowledged, see

Bagherian, 2020 WL 674778, at *5; see also Didban, 2020 WL 224517 at *6 (calling the

national security interests “significant”), the volume of waiver applications is “a problem . . . of

the administration’s own creation” that “could easily be alleviated by rolling back the blanket

prohibitions contained in the Proclamation,” Ghadami, 2020 WL 1308376, at *8. Even before

the Proclamation, though, determinations about immigration visas frequently took many months

or years, so no court has found a basis for deeming a delay of two years in processing a waiver

unreasonable.

       The third and fifth TRAC factors weigh in favor of plaintiffs, as defendants concede. See

Defs.’ Reply at 12. Plaintiffs’ health and welfare are at stake, and the complaint outlines the

harm plaintiffs are enduring because of the delay: four years ago, when Sarlak was offered the

job at Simply Natural, Sarlak and Arshia moved to Turkey from Iran to begin the visa process,

leaving Abdoli behind to earn money at his job as a geologist at the Geological Survey of Iran.

See Compl. ¶¶ 26–27. The separation has been difficult on the family financially and

emotionally, see id. ¶¶ 26–32, and especially on Sarlak, who “has had to receive psychiatric

support” in Turkey, id. ¶ 32.




                                                 13
        Case 1:20-cv-00035-BAH Document 12 Filed 06/10/20 Page 14 of 15




       The fourth factor is whether expediting Abdoli’s waiver would harm other agency

activities of equal or greater priority. Defendants report that 14,000 applicants “are similarly

awaiting national-security adjudication of their own waiver requests.” Defs.’ Mem. at 1.

Granting Abdoli the relief he seeks would put him “at the head of the queue[,] simply mov[ing]

all others back one space and produc[ing] no net gain.” In re Barr Labs., Inc., 930 F.2d 72, 75

(D.C. Cir. 1991). Such “reordering[s]” are inappropriate. Id. at 76; see also, e.g., Liberty Fund,

Inc. v. Chao, 394 F. Supp. 2d 105, 117 (D.D.C. 2005) (“[W]here resource allocation is the source

of the delay, courts have declined to expedite action because of the impact on competing

priorities.”). As a result, the fourth factor weighs in the government’s favor. See Ghadami, 2020

WL 1308376, at *9 (finding that “expediting review in Ghadamy’s case would merely direct

government resources from the adjudication of other waiver applications”); Bagherian, 2020 WL

674778, at *6 (same); Didban, 2020 WL 224517, at *6 (finding that reordering waiver

applications “would impermissibly interfere with the agency’s ‘unique’ and ‘authoritative [ ]

position to view its projects as a whole, estimate the prospects for each, and allocate its resources

in the optimal way’” (quoting In re Barr Labs., Inc., 930 F.2d at 76)).

       Finally, the sixth factor is neutral. Plaintiffs do not allege any bad faith, see Compl.

¶¶ 35, 42, but “the court need not find any impropriety lurking behind agency lassitude in order

to hold that agency action is unreasonably delayed,” TRAC, 750 F.2d at 80.

       Taking the factors as a whole, plaintiffs have not stated a claim under the APA for

unreasonable delay. See Ghadami, 2020 WL 1308376, at *9 (reaching the same conclusion);

Bagherian, 2020 WL 674778, at *6 (same); Didban, 2020 WL 224517, at *6 (same). The rule of

reason found in the case law, plus the the fact that granting Abdoli relief would merely reorder

his application, outweighs the real hardship this delay has caused plaintiffs. Plaintiffs’ request



                                                 14
        Case 1:20-cv-00035-BAH Document 12 Filed 06/10/20 Page 15 of 15




for mandamus must be rejected for the same reason. See In re Core Commc’ns, Inc., 531 F.3d at

855 (stating that the standard for evaluating a mandamus petition and a claim of unreasonable

delay are the same); see also, e.g., Am. Hosp. Ass’n v. Burwell, 812 F.3d 183, 192 (D.C. Cir.

2016) (collecting cases “reject[ing] mandamus claims that would have had the effect of allowing

the plaintiffs to jump the line, functionally solving their delay problem at the expense of other

similarly situated applicants”).

        That said, the enormous backlog of thousands of waiver applications is troubling,

especially in light of the Supreme Court’s reliance on the availability of waivers in deeming the

Proclamation constitutional. See Trump v. Hawaii, 138 S. Ct. 2392, 2422–23 (2018). This Court

echoes others that have cautioned “the agency to devote the resources and put in place the

apparatus needed to evaluate the many claims for waiver expeditiously to ensure that the waiver

provision does not become an empty promise.” Ghadami, 2020 WL 1308376, at *9.

IV.     CONCLUSION

        For the reasons given, defendants’ motion to dismiss the claims related to Sarlak and

Arshia as moot is granted. Defendants’ motion to dismiss the claims related to Abdoli for failure

to state a claim is also granted.

        An Order consistent with this Memorandum Opinion will be filed contemporaneously.

        Date: June 10, 2020

                                                      __________________________
                                                      BERYL A. HOWELL
                                                      Chief Judge




                                                 15
